               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF HAWAII

SPIRIT OF ALOHA TEMPLE AND     )    CIVIL NO. 14-00535 SOM/WRP
FREDRICK R. HONIG,             )
                               )    ORDER ADOPTING (1) FINDINGS
          Plaintiffs,          )    AND RECOMMENDATION TO GRANT
                               )    IN PART AND DENY IN PART
     vs.                       )    PLAINTIFF SPIRIT OF ALOHA
                               )    TEMPLE’S MOTION FOR REVIEW OF
COUNTY OF MAUI,                )    TAXABLE COSTS AND
                               )    (2) FINDINGS AND
          Defendant,           )    RECOMMENDATION TO DENY
                               )    DEFENDANT THE COUNTY OF
                               )    MAUI’S MOTION FOR ATTORNEY’S
______________________________ )    FEES AND NON-TAXABLE COSTS

     ORDER ADOPTING (1) FINDINGS AND RECOMMENDATION TO GRANT
   IN PART AND DENY IN PART PLAINTIFF SPIRIT OF ALOHA TEMPLE'S
              MOTION FOR REVIEW OF TAXABLE COSTS AND
 (2) FINDINGS AND RECOMMENDATION TO DENY DEFENDANT THE COUNTY OF
     MAUI'S MOTION FOR ATTORNEY'S FEES AND NON-TAXABLE COSTS

I.        INTRODUCTION.

          Before the court are objections to (1) Findings and

Recommendation to Grant in Part and Deny in Part Plaintiff Spirit

of Aloha Temple’s Motion for Review of Taxable Costs, ECF No.

428, and (2) Findings and Recommendation to Deny Defendant the

County of Maui’s Motion for Attorney’s Fees and Non-taxable

Costs, ECF No. 429 (“F&Rs”).   After reviewing de novo the matters

objected to, and after examining the entire record for clear

error, the court adopts the F&Rs.

II.       BACKGROUND.

          Plaintiffs Spirit of Aloha Temple and Fredrick R. Honig

sued Defendant County of Maui for having allegedly discriminated

against them on the basis of religion by failing to grant them a
permit they said nonreligious assemblies or institutions had

received.    After numerous motions, the matter went to trial

before a jury with respect to Count IV, which asserted that the

County had deprived Spirit of Aloha Temple of the right to freely

exercise its religion.    Count IV specifically asserted that the

County had imposed or implemented “a land use regulation in a

manner that treat[ed] a religious assembly or institution on less

than equal terms with a nonreligious assembly or institution,” in

violation of 42 U.S.C. § 2000cc(b)(1).    On July 26, 2019, just

days before trial began on August 6, 2019, Plaintiffs abandoned

their money damage claim for relief asserted in Count IV.       See

ECF No. 288, PageID # 5939 (“Plaintiffs waive their claims for

damages.”).    They sought only to stop the alleged discrimination.

            On August 23, 2019, the jury returned a verdict in

favor of the County of Maui, finding that Spirit of Aloha Temple

had not been treated less favorably than similarly situated

nonreligious assemblies or institutions.    See ECF No. 392.

Judgment was entered the same day.    See ECF No. 393.

            On August 26, 2019, this court amended its local rules,

effective September 1, 2019.    The newly adopted local rules

state, “The Local Rules govern all actions and proceedings in the

Court pending on or commenced after September 1, 2019.    When

justice so requires, a judge may order that an action or




                                  2
proceeding pending before the court prior to that date be

governed by the prior rules or practice of the court.”

           On September 6, 2019, the County of Maui filed a Bill

of Costs and a Motion for Attorney’s Fees.      See ECF Nos. 396 and

397.

           On September 9, 2019, this court issued a minute order,

warning the County that the fees motion appeared to violate the

new local rules.   The court allowed the County to withdraw its

fees motion and to refile it so long as it complied with the

applicable time limits.     See ECF No. 398.   The County may have

concluded that it had complied with the new local rules with

respect to the Bill of Costs, as the court’s minute order was

silent on the Bill of Costs.

           On September 25, 2019, the Clerk of Court taxed costs

in favor of the County in the amount of $17,755.72.      See ECF No.

404.

           On October 1, 2019, Plaintiffs filed a Motion to Review

Taxation of Costs.   See ECF No. 405.

           On October 11, 2019, the County of Maui filed another

Motion for Attorney’s Fees.     See ECF No. 410.

           On December 6, 2019, the Magistrate Judge issued his

Findings and Recommendation to Grant in Part and Deny in Part

Plaintiff Spirit of Aloha Temple’s Motion for Review of Taxable

Costs.   See ECF No. 428.


                                   3
           On December 13, 2019, the Magistrate Judge issued his

Findings and Recommendation to Deny Defendant the County of

Maui’s Motion for Attorney’s Fees and Non-taxable Costs.     See ECF

No. 429.

III.       STANDARD.

           A district judge reviews de novo those portions of a

magistrate judge’s findings and recommendation to which an

objection is made and may accept, reject, or modify, in whole or

in part, the findings and recommendation made by the magistrate

judge.   28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); Local Rule

74.1; Kealoha v. Totto, 2017 WL 1839280, *2 (D. Haw. May 8,

2017); Paco v. Meyers, 2013 WL 6843057, *1 (D. Haw. Dec. 26,

2013).   In other words, a district judge “review[s] the matter

anew, the same as if it had not been heard before, and as if no

decision previously had been rendered.”    Freeman v. DirectTV,

Inc., 457 F.3d 1001, 1005 (9th Cir. 2006).

           The district judge may accept those portions of the

findings and recommendation that are not objected to if the

district judge is satisfied that there is no clear error on the

face of the record.    United States v. Bright, 2009 WL 5064355, *3

(D. Haw. Dec. 23, 2009); Stow v. Murashige, 288 F. Supp. 2d 1122,

1127 (D. Haw. 2003).   The district judge may receive further

evidence or recommit the matter to the magistrate judge with

instructions.   28 U.S.C. § 636(b)(1).   While the district judge


                                  4
must arrive at independent conclusions about those portions of

the magistrate judge’s report to which objections are made, a de

novo hearing is not required.    United States v. Remsing, 874 F.2d

614, 617 (9th Cir. 1989); Kealoha, 2017 WL 1839280, *2.

IV.       ANALYSIS.

          This judge adopts the thorough and well-reasoned F&Rs

as this judge’s own orders.

          A.    Bill of Costs.

          On December 6, 2019, the Magistrate Judge issued his

Findings and Recommendation to Grant in Part and Deny in Part

Plaintiff Spirit of Aloha Temple’s Motion for Review of Taxable

Costs, recommending that the court tax costs of $16,458.95.     See

ECF No. 428.   Spirit of Aloha Temple objected to parts of this

F&R.

                1.    The County of Maui Did Not Waive Costs.

          Citing Local Rule 54.1(a) (effective Sept. 1, 2019),

Spirit of Aloha Temple argues that the County of Maui failed to

comply with Local Rule 54.1 (governing Bills of Costs) and that

the alleged noncompliance should “be deemed a waiver of costs.”

The local rule in issue became effective in the days between when

Judgment was entered on August 23, 2019, and the Bill of Costs

were submitted on September 6, 2019.   This court declines to deem

any noncompliance a waiver, especially given the court’s silence

with respect to the Bill of Costs when the court warned the


                                  5
County about noncompliance with respect to the attorney’s fees

motion.

           Spirit of Aloha Temple argues that the County waived

costs because the Bill of Costs did not set forth the grounds and

authorities supporting the request, merely stating, “The costs

requested are allowed under 28 U.S.C. §§ 1920-1925 and Local Rule

54.2(f) of the United States District Court for the District of

Hawaii.   In accordance with the Federal and Local Rules, County

Defendant, as the prevailing party, respectfully requests this

Court to grant the attached bill of costs.”   ECF No. 396-2,

PageID # 7337.   The Magistrate Judge correctly noted, “While the

memorandum and affidavit should reflect more work in advance and

offer more substance, the County’s Bill of Costs and supporting

invoices, vouchers and other documents are very detailed and

provide ample information about the costs to be taxed.”    ECF

No. 428, PageID # 8714.

           For example, the Itemization of Bill of Costs, ECF No.

396-1, provides a detailed explanation of the date of the cost,

the payee, a description, and the amount paid.   It also

references an exhibit with a corresponding receipt.   It is not

difficult to determine whether any such costs are taxable

pursuant to 28 U.S.C. §§ 1920-1925.   This detail makes this case

distinguishable from Rodriguez v. General Dynamics Armament &

Technical Products, Inc., 775 F. Supp. 2d 1217, 1219 (D. Haw.


                                 6
2011), in which this court declined to tax costs when no

memorandum and only a brief affidavit supporting a bill of costs

was submitted.    Accordingly, this court agrees with the F&R that,

under the circumstances, no waiver occurred here.

            Plaintiffs next argue that the County waived taxable

costs by failing to conduct a proper meet-and-confer.    Again,

this court is unpersuaded.    Any prejudice arising from an

insufficient meet-and-confer has been cured by the meet-and-

confer that occurred after the F&R on costs was filed.     See ECF

No. 452.    Additionally, there is no requirement that an opposing

party receive the entire bill of costs prior to a meet-and-

confer.    The requirement that parties meet and confer before

filing a document is supposed to streamline or avoid the filing

of the documents if parties can agree about certain issues.

Expenses can be avoided if parties communicate about issues and

determine what is in controversy before any party drafts a

document.

                 2.   Deposition Costs.

            Taxable costs include fees for “transcripts necessarily

obtained for use in the case.”    28 U.S.C. § 1920(2).   Local Rule

54.1(f)(2) explains, “A deposition need not be introduced in

evidence or used at trial, so long as, at the time it was taken,

it could reasonably be expected that the deposition would be used

for trial preparation, rather than mere discovery.”


                                  7
           Plaintiffs unconvincingly object to costs being taxed

for the depositions of John Rapacz, Will Spence, and Wayne

Hedani.    As the Magistrate Judge noted, each of these individuals

was named as a witness on Plaintiffs’ witness list.     See ECF

No. 263.   While Plaintiffs correctly note that Plaintiffs

identified these individuals as witnesses right before trial,

their potential roles at trial were not unexpected, and the

County reasonably expected the depositions to be used for trial

preparation at the time they were conducted.     See Local Rule

54.1(f)(2).

           John Rapacz was the director of the Maui County Zoning

Administration and Enforcement Division, William Spece was the

Director of the Maui Planning Department, and Wayne Hedani was a

former member of the Maui Planning Commission.     See ECF No. 263,

PageID #s 5599-5600.   Given Spirit of Aloha Temple’s claim that

it had suffered religious discrimination when it did not get a

permit, it was reasonable to expect these individuals to play a

role at trial.   Plaintiffs themselves thought so, having noticed

the deposition of Hedani in July 2017, see ECF No. 138, and of

Rapacz in February 2018, see ECF No. 171-4.    William Spence

approved the Maui Planning Department’s Report to the Maui

Planning Commission regarding Plaintiffs’ State Land Use

Commission Special Use Permit application, see ECF No. 180-3,

which was also reasonably expected to be at issue at trial.


                                  8
While Rapacz, Spence, and Hedani were County employees, that does

not necessarily mean that their depositions could not reasonably

have been used by the County for trial preparation.     Any party

might want to review its own representatives’ deposition

testimony to prepare those representatives for trial.

           Spirit of Aloha Temple next objects to the “duplicate”

costs of stenographic and videotaped depositions of Plaintiff

Fredrick Honig and his sister, Meenakshi Angel Honig, who were

both important witnesses at trial.     However, Local Rule

54.1(f)(2) provides, “The cost of a stenographic and/or video

original and one copy of any deposition transcript necessarily

obtained for use in the case is allowable.”     Thus, both are

taxable.

                3.   Trial Transcripts.

           Costs may be taxed for “Fees for printed or

electronically recorded transcripts necessarily obtained for use

in the case.”   28 U.S.C. § 1920(2).    Such costs include the

partial trial transcripts requested by the County.     See ECF

No. 396-4.

                4.   Copying Costs.

           Costs may be taxed for “Fees for exemplification and

the costs of making copies of any materials where the copies are

necessarily obtained for use in the case.”     28 U.S.C. § 1920(4).

Comparing this case to General Dynamics, Plaintiffs argue that


                                 9
copying costs should be disallowed.        But this case is very

different from General Dynamics.         In that case, the court was

presented with a bill of costs for copying more than 100,000

pages and a declaration that simply stated that the copying was

for trial exhibits.   775 F. Supp. 2d at 1220.       In this case, the

declaration supporting the request details the number of pages

and describes each exhibit (and the number of copies submitted to

the court).    See ECF No. 396-27.       The total of $1,165.50 for

copies necessarily obtained for use in the case is reasonable

under the circumstances.

          Upon de novo review of the portions of the F&R Spirit

of Aloha Temple objected to, the court adopts the Magistrate

Judge’s F&R and taxes costs in the amount of $16,458.95.

          B.     Attorney’s Fees.

          On December 13, 2019, the Magistrate Judge issued his

Findings and Recommendation to Deny Defendant the County of

Maui’s Motions for Attorney’s Fees and Non-taxable Costs.          See

ECF No. 429.   On December 27, 2019, the County objected to this

F&R.

          In its objection, the County argues that it is entitled

to fees under 42 U.S.C. § 1988, which provides:

               In any action or proceeding to enforce a
          provision of sections 1981, 1981a, 1982,
          1983, 1985, and 1986 of this title, title IX
          of Public Law 92-318, the Religious Freedom
          Restoration Act of 1993, the Religious Land
          Use and Institutionalized Persons Act of

                                    10
          2000, title VI of the Civil Rights Act of
          1964, or section 12361 of Title 34, the
          court, in its discretion, may allow the
          prevailing party, other than the United
          States, a reasonable attorney's fee as part
          of the costs, except that in any action
          brought against a judicial officer for an act
          or omission taken in such officer's judicial
          capacity such officer shall not be held
          liable for any costs, including attorney's
          fees, unless such action was clearly in
          excess of such officer's jurisdiction.

The Ninth Circuit has explained that “A defendant may recover

§ 1988 attorney fees only if ‘the plaintiff’s action was

frivolous, unreasonable, or without foundation, even though not

brought in subjective bad faith.’”    Saman v. Robbins, 173 F.3d

1150, 1157 (9th Cir. 1999) (quoting Hughes v. Rowe, 449 U.S. 5,

14 (1980)).   That is, courts are allowed to award fees to

prevailing defendants only “in exceptional circumstances,” and

even then, only for fees attributable exclusively to a

plaintiff’s frivolous claims.   Harris v. Maricopa Cty. Superior

Court, 631 F.3d 963, 971 (9th Cir. 2011).

          Reviewing the matter de novo, this court cannot say

that any of Plaintiffs’ claims were frivolous, unreasonable, or

without foundation.   Plaintiffs’ claims went through several

rounds of summary judgment motions.   Ultimately, only a single

claim was tried and this court determined that sufficient

evidence supported it to send the claim to the jury.   The court

therefore adopts the Magistrate Judge’s F&R and denies the

County’s motion for fees.

                                11
V.           CONCLUSION.

             After reviewing de novo the portions of the F&Rs

objected to, and after reviewing the remainder of the F&Rs for

clear error, the court adopts the F&Rs regarding the County’s

Bill of Costs and motion for attorney’s fees.                 Costs of

$16,458.95 are taxed against Spirit of Aloha Temple.                    The

County’s motion for fees is denied.



                    IT IS SO ORDERED.

                    DATED: Honolulu, Hawaii, March 11, 2020.


                                        /s/ Susan Oki Mollway
                                        Susan Oki Mollway
                                        United States District Judge




Spirit of Aloha Temple, et al. v. County of Maui, Civil No. 14-00535 SOM/WRP; ORDER
ADOPTING (1) FINDINGS AND RECOMMENDATION TO GRANT IN PART AND DENY IN PART PLAINTIFF
SPIRIT OF ALOHA TEMPLE’S MOTION FOR REVIEW OF TAXABLE COSTS AND (2) FINDINGS AND
RECOMMENDATION TO DENY DEFENDANT THE COUNTY OF MAUI’S MOTION FOR ATTORNEY’S FEES AND
NON-TAXABLE COSTS




                                          12
